Citation Nr: 1419579	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-01 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tacoma, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at University of Washington Medical Center on August 23, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 through February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision issued by the Department of Veterans Affairs (VA) Fee Services at the VA Medical Center (VAMC) in Tacoma, Washington, which denied the Veteran's claim for reimbursement of unauthorized non-VA medical expenses incurred at University of Washington Medical Center on August 23, 2008.  The Veteran perfected a timely appeal of that decision.


FINDINGS OF FACT

1. The evidence shows that VA did not provide authorization for the medical services at University of Washington Medical Center on August 23, 2008.

2.  At the time the Veteran received treatment on August 23, 2008, service connection was in effect for posttraumatic stress disorder, rated as 30 percent disabling; lumbar strain, rated as 10 percent disabling; and traumatic brain injury, rated as 10 percent disabling.  He was not participating in a VA vocational rehabilitation program.

3.  The Veteran was treated at University of Washington Medical Center on August 23, 2008 for complaints of mild dizziness, sweating, and thirst described by the Veteran as dehydration.  Dehydration and abnormal creatinine were diagnosed.  Subsequent follow-up VA treatment on August 28, 2008 showed that abnormalities seen during the August 23, 2008 treatment (elevated pulse, blood pressure, and creatinine levels) had returned to normal.

4.  The Veteran was not treated on August 23, 2008 for a service-connected disability or a disability associated with and held to be aggravating a service-connected disability.

5.  The Veteran was not treated on August 23, 2008 for a condition that was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health - that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized non-VA medical expenses incurred at University of Washington Medical Center on August 23, 2008 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duties in that regard are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Nothwithstanding the above, there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.120-32, 17.1000-08; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, because the claim in this case concerns reimbursement of an unauthorized medical expense, a claim where the law, and not the underlying facts or development of the facts are dispositive in a matter, the VCAA does not apply.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Accordingly, VA's duties to notify and assist in relation to this appeal need not be discussed.

Nevertheless, the Board points out that the VA Fee Services at the VAMC in Tacoma. Washington has explained to the Veteran the basis for its finding that the medical expenses incurred on August 23, 2008 are not covered by VA. Prior to the issuance of that decision, the appellant was provided with a letter in November 2009 that fully explained his and VA's obligations with respect to seeking and obtaining the evidence needed to support his claim for reimbursement.

The crux of the Veteran's theory of entitlement to reimbursement of unauthorized non-VA medical expenses incurred at University of Washington Medical Center on August 23, 2008 are laid out in the Veteran's August 2009 Notice of Disagreement (NOD) and repeated in a November 2009 statement and his December 2009 substantive appeal.  In that regard, the Veteran has alleged that on August 23, 2008, he had been playing volleyball all day and was leaving a grocery store after purchasing food and water when he experienced cramping in his legs, chest, and back.  He also recalled feeling tightness in his lungs and difficulty breathing.  According to the Veteran, he collapsed in the parking lot of the grocery store and his fiancée called for emergency paramedics.

Also according to his recollection, the Veteran told the responding paramedics that he was a veteran and received care at the VA hospital; however, due to traffic delays caused by an automobile accident on Interstate 5 and the purported seriousness of his condition, the Veteran was instead taken to the University of Washington Medical Center, which was apparently the closest hospital to the Veteran's location.  The Veteran stated that on admission he was diagnosed with and treated for severe dehydration, heat exhaustion, and associated kidney dysfunction.

Overall, the Veteran argued that the responding paramedics made a determination, based upon their own judgment and expertise, to take him to the closest medical facility for treatment.  Hence, he appears to assert that the incident presented an emergency medical situation.  Also, the Veteran alleged further that he was treated for heat exhaustion on two occasions during his active duty service; hence, he alleges, he is prone to heat exhaustion, dehydration, and heat stroke as a result of these in-service occurrences.  Through this argument, the Veteran also appears to be asserting that the heat-related condition that precipitated the August 23, 2008 treatment in question was in some way service-related.

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2013).  In this case, the Veteran does not dispute that the August 23, 2008 private hospital treatment at issue was rendered without prior VA authorization.  Under the circumstances, payment is not warranted for expenses incurred in conjunction with that treatment based on prior authorization.  38 U.S.C.A. § 1703 (West 2002).

The provisions under 38 U.S.C.A. § 1728 and the implementing regulations (38 C.F.R. §§ 17.120-21) provide for payment or reimbursement of unauthorized medical expenses for the emergency treatment of adjudicated service-connected disabilities; non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or for any illness, injury or dental condition of a veteran is a participant in a VA vocational rehabilitation program.

Although the Veteran alleges that he had a previous episode of dehydration and heat exhaustion during his active duty service, the record reflects that service connection is not presently in effect for the Veteran for residuals of in-service dehydration, heat exhaustion, or other heat-related disability.  In that vein, the Board observes that service connection was in effect at that time for posttraumatic stress disorder, rated as 30 percent disabling; lumbar strain, rated as 10 percent disabling; and traumatic brain injury, rated as 10 percent disabling.  Similarly, the record shows that the Veteran had not been rendered permanently totally disabled by any of his service-connected disabilities, or, that the private treatment rendered on August 23, 2008 was for any conditions related to any of his service-connected disabilities.  Finally, there is no evidence in the record that the Veteran qualifies for reimbursement under 38 U.S.C.A. § 1728 on the basis that he is participating in a in a VA vocational rehabilitation program.  Under the circumstances, there is simply no legal basis for awarding reimbursement under 38 U.S.C.A. § 1728 for the unauthorized non-VA treatment in question.

Alternatively, reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be granted under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-100 8), where all of the following conditions are satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002. 

As emphasized above, the above-noted criteria are conjunctive, not disjunctive; as such. All of the foregoing criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The payment or reimbursement by VA of treatment is non-discretionary if the requirements for such payment have been met.  The conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement. 

The definition of the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

"Emergency treatment" is continued until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 

The regulations do not require that a veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, the evidence must only show that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health - that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

The Board is of the opinion that the evidence in this case does not demonstrate that the August 23, 2008 treatment provided at the University of Washington Medical Center meets the definition of "emergency treatment" as contemplated under 38 U.S.C.A. § 1725.  In that regard, the evidence does not show that the situation necessitating the private treatment at issue was such that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.

The undisputed evidence shows that the Veteran experienced what he described as cramping in his legs, chest, and back, as well as tightness in his lungs and difficulty breathing.  These symptoms caused him to collapse in a grocery store parking lot, prompting his fiancée to request emergency medical services.  Indeed, the evidence shows that responding paramedics apparently made the medical determination that the Veteran's condition, proximity to a VA medical facility, and current traffic conditions necessitated that the Veteran be taken to a private facility for more immediate treatment instead of a VA facility as requested by the Veteran.  

Nonetheless, the August 2008 records pertinent to the treatment at University of Washington Medical Center reflect that the Veteran was describing dehydration and weakness after reportedly playing sports for six hours earlier that day.  By his own admission, he acknowledged that he had not taken enough fluids earlier in the day to counter his loss of fluids while playing sports.  Regarding his symptoms, the Veteran reported only mild dizziness, sweating, and thirst, while denying other symptoms such as chest pain, dyspnea, nausea, vomiting, fever, chills, rigors, or cough.  Although the record shows that the Veteran was tachycardic, had an elevated blood pressure reading of 135/93 mmHg, and an elevated creatinine level of 2.1 mg/dL during the examination, the remaining physical examination was apparently within normal limits.  Moreover, to the extent that the examination showed the aforementioned abnormalities, there is no indication in the record that those abnormalities presented an emergent situation.  Indeed, VA treatment records dated five days later, on August 28, 2003, show that the Veteran's pulse, blood pressure, and creatine levels had all returned to normal.  Perhaps more importantly, from the perspective of determining whether the evidence shows that the Veteran (or a prudent layperson) would have believed that he was faced with an emergent situation, there is no indication that the Veteran was cognizant of those abnormalities when he sought treatment.

In consideration of all of the facts and evidence in the record, the Board finds that the evidence does not show that the Veteran (or a prudent layperson) would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, or,  that a prudent layperson who possesses an average knowledge of health and medicine would have reasonably expected that the absence of immediate medical attention would have resulted in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  As such, the Board concludes that the preponderance of the evidence is against granting entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at University of Washington Medical Center on August 23, 2008.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).





ORDER

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at University of Washington Medical Center on August 23, 2008 is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


